DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I claims 21-28 in the reply filed on 12/13/2021 is acknowledged.  The traversal is on the ground(s) that Reinhartz does not teach a cup nested inside the cavity wherein a cup side wall is attached to a pump housing side wall in the base, where Applicant argues that the inlet of Reinhartz is not a cup and is instead an inlet reservoir and is attached to top housing and does not directly contact a side wall. Further, Applicant argues that the inlet is on the opposite side of the device from the pump and is not in contact with the pump.  This is not found persuasive because for unity of invention the special technical feature must make a contribution over the prior art, as such only the special technical feature needs to be taught by the prior art to meet the requirement for a restriction. Examiner mapped all the limitations of claim 1 as to ensure that the prior art teaches the special technical feature in the Office Action mailed 10/12/2021. Between Groups I-V, the special technical feature shared between groups I-V is a base comprising a space for placing a pump, where the pump comprises an absorbent pad in contact with a wicking pad. As such, the cup is not a part of the special technical feature, and Reinhartz teaches the special technical feature.  
The requirement is still deemed proper and is therefore made FINAL.

Status of Claims
	Claims 21, 23-40 remain pending in the application, with claims 21, 23-28 being examined and claims 29-40 being withdrawn pursuant to the election filed 12/13/2021. 

Claim Interpretation
	In claim 21, there is a base comprising a cavity for housing a pump, where there is also a pump housing side wall in the base. A “pump housing” is claimed in claims 24-26. It is understood that a “pump housing” is a housing for the pump, and as the base has a cavity for housing a pump, it is understood that the structure that makes the cavity will define a pump housing structure. 	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21, 23, 25-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marlborough (US-2010/0323369-A1).
Regarding claim 21, Marlborough teaches a lateral flow device pump housing (flow-through assay device 10) comprising ([0130], Figure 3): 
a base (cassette 12) comprising a cavity for housing a pump (membrane 16), the pump (16) comprising a compressed absorbent pad in contact with an end of a wicking pad (absorbent matrix 18) ([0130], Figure 4); and
	It is understood that the cassette 12 (base) has an interior space (cavity) that will house the pump, where the pump is understood to be membrane 16. With [0130] stating that the membrane 16 is nitrocellulose, and 18 is an absorbent matrix formed by multiple layers of blotting paper for example. It is understood that nitrocellulose is absorbent.  
a cup (chamber 21) nested inside the cavity, the cup (21) being in contact with the pump (16) and exerting pressure on the pump (16), wherein a cup (21) side wall is attached to and directly contacts a pump housing side wall in the base (12) ([0132], Figures 2 and 4).
It is seen in Figures 1 and 2 that the filter frame 14 has a conical well in the form of chamber 21 that has sloping sides and a base 22 ([0132]). It is understood that the chamber 21 of the filter unit frame 14 is a cup, where it is seen in Figure 2 that the chamber 21 (cup) is able to be nested within a space of the cassette 12 (base). Where it is also seen in Figure 2 that the chamber 21 (cup) is in contact with the membrane 16 (pump) and that a side wall of the chamber 21 (cup) is in contact with a pump housing side wall in the cassette 12 (base). It is understood that the pump housing side wall in the base (cassette 12) are the sloping walls seen 
It is further stated by [0135] that the filter unit frame 14 will have an operator’s thumbs depress the filter frame to contact the membranes 22 and 16. As such, it is understood that a pressure will be transferred from the cup (21) to the pump (16). [0132] further states that “When membrane 22 is lowered to contact the membrane 16, capillary attraction draws the sample from the chamber 20 through membranes 22 and 16 and into the tissue 18.”  
Regarding claim 23, Marlborough teaches wherein the pressure is: 
at least about 1000 Newtons per square meter;
Recitation of a specific pressure is an intended use of the housing. As long as the prior art is capable of having a pressure applied to it, the prior art will read on the limitations of the claim. Marlborough teaches a flow-through assay device and it is understood that the membrane 16 (pump) is capable of having a pressure applied to it by the chamber 21 (cup).
Regarding claim 25, Marlborough teaches wherein a bottom surface of the cup and/or the pump housing comprises a rib.
It is understood that the base (cassette 12) has a cavity for housing a pump (membrane 16), where “the pump housing” is formed from the structure that forms the cavity, see claim interpretation section supra. 
It is seen in Figure 4 that the bottom of the cassette 12 (base) on the inner side has two projections, understood to be ribs. 
Regarding claim 26, Marlborough teaches the housing of claim 25. Marlborough further teaches wherein the rib is parallel to the longest dimension of the bottom surface of the cup and/or the pump housing.
It is seen in Figure 4 that the ribs run parallel to the longest dimension of the bottom surface of the cassette 12 (base). 
Regarding claim 27, Marlborough further teaches wherein the cup (21) comprises a length and a width substantially the same as a respective length and width of the pump (16).
It is seen in Figures 1-4 that the chamber 21 (cup) will have a length and width substantially the same as a respective length and width of the membrane 16 (pump). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 23 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Marlborough (US-2010/0323369-A1) in view of Semenov (US-2013/0164193-A1). 
Regarding claim 23, Marlborough teaches the housing of claim 21. If it is determined that Marlborough does not teach wherein the pressure is: 
at least about 1000 Newtons per square meter; 
In the analogous art of lateral flow capillary devices, Semenov teaches where rims press into a capillary matrix (Semenov; abstract, [0128]).
Specifically, Semenov teaches rims 36a, 36b, and 36c which press into a capillary flow matrix 18, where the pressure is uniform about the surface of the rim (Semenov; [0128]). It is further stated by [0191] of Semenov that the pressure of the delivery system can be about 5 kg to about 50 kg to the capillary flow matrix. It is understood that this will translate to at least 1000 Newtons per square meter. 
It would have been obvious to one skilled in the art to modify the device of Marlborough such that the pressure that is used to press down the filter unit frame, which is understood to therefore have the bottom of the cup (21) press down on the membrane 16 (pump) with a pressure of about 5 kg to 50 kg taught by Semenov because Semenov teaches that the pressure on the capillary flow matrix ensures proper lateral flow of liquids into the capillary flow matrix (Semenov; [0191]). 

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marlborough (US-2010/0323369-A1) in view of Weyker (US-2003/0021727-A1). 
Regarding claim 24, Marlborough teaches the housing of claim 21. Marlborough does not teach wherein the cup side wall comprises a first set of ratchet teeth complementary to a second set of ratchet teeth in the pump housing side wall.
In the same problem solving area of securing a lid and cup to one another, Weyker teaches the use of interlocking threads (Weyker; [0031]). 
Specifically, Weyker teaches where a lid 2 has a cap portion 21 with a hollow plug section 23 with a peripheral depending flange 25 that carries female threads on its interior surface that mates with threads on a rim section 9 (Weyker; [0029], Figure 6). 
It would have been obvious to one skilled in the art to modify the external surface of chamber 21 and the surface of the cassette 12 that contacts the outer surface of the chamber 21 to have the female and male threads taught by Weyker because Weyker teaches that the threads creates a friction seal for a liquid-tight seal (Weyker; [0031]). 
It is understood that each level of the threads is a ratchet tooth structure that will interconnect with a complementary tooth structure. 

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marlborough (US-2010/0323369-A1) in view of Shareef (US-2004/0115832-A1). 
Regarding claim 28, Marlborough teaches the housing of claim 21. Marlborough is silent with regards to specific materials for the chamber 21 (cup) and cassette 12 (base), therefore, it would have been necessary and thus obvious to look to the prior art for conventional materials. 
The chamber 21 (cup) of Marlborough is made of filter frame 14 with a base 22 made of 5 micrometers Whatman grade 1 membrane. As such, the filter frame 14 of Marlborough may similarly be made by the injection molding of polystyrene, such that the side walls of the chamber 21 (cup) will be made of the injection molded polystyrene. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA LYLE whose telephone number is (571)272-9856. The examiner can normally be reached 8:30-5:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/SOPHIA Y LYLE/Examiner, Art Unit 1796                                                                                                                                                                                                        
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796